Citation Nr: 0722517	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2002 and from February 2002 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the RO.  By that 
decision, the RO, in pertinent part, granted service 
connection for allergic rhinitis and assigned a zero percent 
(noncompensable) evaluation therefor.  On appeal, the veteran 
seeks a higher initial rating.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VCAA requires, among other things, that VA inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate her claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and (4) ask the claimant to provide any evidence in 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See, e.g., Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  Here, VA has not provided the 
required notice with respect to the claim that is currently 
at issue.  Corrective action is therefore required.

The veteran was last afforded a VA examination for allergic 
rhinitis in June 2005.  VA treatment records dated since that 
time indicate that she has been experiencing increased 
allergy symptoms.  Accordingly, and because she also 
testified in September 2006 that she has had to change 
medications since June 2005 (due to the inefficacy of prior 
medications in treating her symptoms), the Board finds it 
necessary to have her re-examined.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2006); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

On remand, efforts should be undertaken to obtain records of 
any additional, relevant treatment the veteran may have 
received at the VA Medical Center (VAMC) in Phoenix, Arizona 
since the time that such records were last procured on July 
26, 2006.  This is necessary in order to ensure that her 
claim is adjudicated on as complete a record as possible.  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA is charged with constructive notice of medical 
evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and her representative, relative to 
the claim currently on appeal.  Among other 
things, the letter should inform the veteran 
of any information and evidence not of record 
that is necessary to substantiate the claim; 
notify her of the information and evidence VA 
will seek to provide, and the information and 
evidence she is expected to provide; and ask 
her to provide any new or additional evidence 
in her possession that pertains to the claim.  
The veteran and her representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Obtain copies of records pertaining to 
any treatment the veteran has received for 
allergic rhinitis at the VAMC in Phoenix, 
Arizona since the time that records of such 
treatment were last procured on July 26, 
2006, following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, if 
any, should be associated with the claims 
file.

3.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination for purposes of 
assessing the severity of her allergic 
rhinitis.  The examiner should review the 
claims file, and should indicate in the 
report of the examination that the claims 
file has been reviewed.  After examining the 
veteran, and conducting any testing deemed 
necessary, the examiner should fully describe 
the functional impact of the veteran's 
allergic rhinitis, to include a description 
of the extent to which the condition 
interferes with employment.  The examiner 
should specifically indicate whether the 
veteran has polyps.  If there are no polyps, 
the examiner should indicate whether either 
of the veteran's nasal passages are otherwise 
obstructed due to allergic rhinitis and, if 
so, whether the obstruction is (a) 50 percent 
or less; (b) greater than 50 percent, but 
less than complete; or (c) complete.  A 
complete rationale for all opinions should be 
provided.

4.  Thereafter, take adjudicatory action on 
the claim here in question, to include 
consideration of whether referral is 
warranted for consideration of an 
extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and her 
representative. 

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


